The opinion of the court was delivered by
The Chancellor.
In its form, the note sued upon is-the joint and several undertaking of Margaret and Sylvester Woolverton. Hemmingway v. Stone, 7 Mass. 58; Brown v. Fitch, 4 Vroom 418; Chaffee v. Jones, 19 Pick. 263. It is-admissible for Margaret Woolverton to show by parol evidence that no-consideration passed to her for her signature to-that note, and that when she signed it she was a married woman and her signature was affixed by her purely for the-accommodation of her husband. Chaddock v. Vanness, 6 Vroom 517. Such a contract would be one of suretyship,, which, on the part of a married woman, is unlawful. Rev., p. 637, § 5.
The inhibition of the statutes (Rev., p. 378, §§ 3, 4, and Rev. Sup., p. 287, § 1), where the representative party to a suit does not testify to a transaction or conversation with his decedent, is against testimony by the other party touching any transaction with or.statement by the decedent. The design of that legislation is to produce equality between the parties to such.a suit-,-by silencing the one who may, by his own month, be able to testify to transactions and conversations *395with the decedent, possibly to the disadvantage of his estate,, unless the representative of that estate should, by his own conduct, remove the interdict. McCartin v. Traphagen, 16 Stew. Eq. 323, 328; S. C. on appeal, 18 Id. 265.
Neither the language nor the reason of the legislation extends the disability beyond transactions and conversations in which the decedent participated.
In the present case the testimony proposed by the overruled questions was to relate to the circumstances which surrounded the execution of the note, which happened when the defendant’s testator was not present. It was to tell of a transaction between others at which an instrument was created, which, in a subsequent transaction with the testator, came to-his hands.
We are of opinion that the testimony proposed was not within the inhibition of the statutes referred to, and that the questions were improperly overruled, and hence that the judgment below must be reversed.
For affirmance — None.
For reversal — The Chancellor, Chief Justice, Dixon, Garrison, Magie, Reed, Bogert, Brown, .Green, Krueger, Sims, Smith. 12.